                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

                                              IN ADMIRALTY

 ------------------------------------------------------------X
 NEW ENGLAND BOATWORKS, INC. and
 SHM NEB, LLC d/b/a SAFE HARBOR NEW
 ENGLAND BOATWORKS
                                                                 C.A. No.: 1:20-cv-00189-MSM-PAS
                                    Plaintiffs,

         -against-

 AURORA, a 2008 67-foot Uniesse Marine SRL
 motor yacht (Official # 1209706), its engines,
 generators, electronics, tackle, tender,
 furnishings, contents, storage containers,
 bunkers, appurtenances, etc., in rem;
 YACHTING REVOLUTION, LTD., in
 personam; and MARC TRACHTENBERG, in
 personam,

                                     Defendants.
 ------------------------------------------------------------X

 M & T BANK

                                    Intervenor.

 ------------------------------------------------------------X

           ANSWER TO DEFENDANTS’ AMENDED COUNTERCLAIM BY
         NEW ENGLAND BOATWORKS, INC. WITH AFFIRMATIVE DEFENSES

        Plaintiff/Intervenor Defendant New England Boatworks, Inc. as and for an

Answer to the Defendants’ Amended Counterclaim [Dkt. 47] alleges upon information

and belief as follows:

        1. Denies the allegations contained in Paragraph 1 of the Amended

Counterclaim as they require New England Boatworks, Inc. to plead a legal conclusion.

        2. Admits that Yachting Revolution Ltd. is identified as the owner on the Rhode
Island registration for the Vessel and is identified on the Vessel’s Abstract of Title, but

except as so specifically admitted, denies knowledge or information sufficient to

respond to the allegations of Paragraph 2 of the Amended Counterclaim such that New

England Boatworks, Inc. denies them.

       3. Denies knowledge or information sufficient to respond to the allegations of

Paragraph 3 of the Amended Counterclaim such that New England Boatworks, Inc.

denies the same.

       4. Admits the allegations contained in Paragraph 4 of the Amended

Counterclaim.

       5. Denies the allegations of Paragraph 5 of the Amended Counterclaim.

       6. Admits New England Boatworks, Inc. moved the Defendant Vessel into a

shed, but except as so specifically admitted denies the remaining allegations of

Paragraph 6 of the Amended Counterclaim.

       7. Admits that New England Boatworks, Inc. regularly issued invoices for

supplies and services it provided to the Defendant Vessel including for storage, but

except as so specifically admitted, denies the remaining allegations of Paragraph 7 of

the Amended Counterclaim.

       8. Denies the allegations of Paragraph 8 of the Amended Counterclaim.

       9. Admits New England Boatworks, Inc. possessed the expertise and did

provide supplies and services to the Defendant Vessel in a workmanlike and high

quality manner, but except as so specifically admitted denies the remaining allegations

of Paragraph 9 of the Amended Counterclaim.

       10. Denies the allegations of Paragraph 10 of the Amended Counterclaim.




                                              2
      11. Denies the allegations of Paragraph 11 of the Amended Counterclaim.

      12. Admits New England Boatworks, Inc. regularly issued invoices for the

supplies and services it provided to the Vessel which invoices included details of the

charges, but except as so specifically admitted denies the remaining allegations of

Paragraph 12 of the Amended Counterclaim.

      13. New England Boatworks, Inc. responds to the allegations of Paragraph 13 of

the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

manner as pleaded herein.

      14. Denies the allegations of Paragraph 14 of the Amended Counterclaim.

      15. Denies the allegations of Paragraph 15 of the Amended Counterclaim.

      16. New England Boatworks, Inc. responds to the allegations of Paragraph 16 of

the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

manner as pleaded herein.

      17. Admits New England Boatworks, Inc. provided supplies and services to

the Defendant Vessel in a diligent and workmanlike manner but denies having

specifically contracted to so perform and denies the remaining allegations of Paragraph

17.

      18. Denies the allegations of Paragraph 18 of the Amended Counterclaim.

      19. Denies the allegations of Paragraph 19 of the Amended Counterclaim.

      20. Denies the allegations of Paragraph 20 of the Amended Counterclaim.

      21. New England Boatworks, Inc. responds to the allegations of Paragraph 21 of

the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

manner as pleaded herein.




                                            3
      22. Denies the allegations of Paragraph 22 of the Amended Counterclaim.

      23. New England Boatworks, Inc. denies knowledge or information sufficient to

respond to the allegations of Paragraph 23 of the Amended Counterclaim such that it

denies them.

      24. Denies the allegations of Paragraph 24 of the Amended Counterclaim.

      25. Denies the allegations of Paragraph 25 of the Amended Counterclaim.

      26. Denies the allegations of Paragraph 26 of the Amended Counterclaim.

      27. New England Boatworks, Inc. responds to the allegations of Paragraph 27 of

the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

manner as pleaded herein.

      28. Denies the allegations of Paragraph 28 of the Amended Counterclaim.

      29. Denies the allegations of Paragraph 29 of the Amended Counterclaim.

      30. Denies the allegations of Paragraph 30 of the Amended Counterclaim.

      31. Denies the allegations of Paragraph 31 of the Amended Counterclaim.

      32. Denies the allegations of Paragraph 32 of the Amended Counterclaim.

      33. New England Boatworks, Inc. responds to the allegations of Paragraph 33 of

the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

manner as pleaded herein.

      34. Denies the allegations of Paragraph 34 of the Amended Counterclaim.

      35. Denies the allegations of Paragraph 35 of the Amended Counterclaim.

      36. New England Boatworks, Inc. responds to the allegations of Paragraph 36 of

the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

manner as pleaded herein.




                                          4
       37. Denies the allegations of Paragraph 37 of the Amended Counterclaim.

       38. Denies the allegations of Paragraph 38 of the Amended Counterclaim.

       39. Denies the allegations of Paragraph 39 of the Amended Counterclaim.

       40. Denies the allegations of Paragraph 40 of the Amended Counterclaim.

       41. Denies the allegations of Paragraph 41 of the Amended Counterclaim.

       42. New England Boatworks, Inc. responds to the allegations of Paragraph 42 of

the Amended Counterclaim reasserting its answers to the prior paragraphs in the same

manner as pleaded herein.

       43. Denies the allegations of Paragraph 43 of the Amended Counterclaim.

       44. Denies the allegations of Paragraph 44 of the Amended Counterclaim.

       45. Denies the allegations of Paragraph 45 of the Amended Counterclaim.

       46. Denies the allegations contained in the "WHEREFORE" clauses of the

Amended Counterclaim.

                     AS AND FOR AFFIRMATIVE DEFENSES TO THE
                             AMENDED COUNTERCLAIM

       Further answering the Amended Counterclaim and for separate, partial or

complete defenses thereto, New England Boatworks, Inc. alleges upon information and

belief as follows:

                            FIRST AFFIRMATIVE DEFENSE

       The Amended Counterclaim fails to state cause of action and/or fails to state a

claim upon which relief may be granted.

                          SECOND AFFIRMATIVE DEFENSE

       If the Counterclaiming Defendants were damaged, which is denied, the cause of

any damage was in whole or in part, their own negligence and without any fault on the



                                           5
part of New England Boatworks, Inc. for which reason the Counterclaim is barred or

limited.

                            THIRD AFFIRMATIVE DEFENSE

       It the Counterclaiming Defendants were damaged, which is denied, the

responsibility for this damage lies with person(s) or entity(ies) for whose conduct New

England Boatworks, Inc. is not responsible.

                           FOURTH AFFIRMATIVE DEFENSE

       If the Defendant Vessel was damaged, which is denied, said damage was

caused in whole or in part by the contributory negligence of the Counterclaiming

Defendants.

                            FIFTH AFFIRMATIVE DEFENSE

       Any obligations that New England Boatworks, Inc. might have had to the

Counterclaiming Defendants was discharged and extinguished by their conduct such

that New England Boatworks, Inc. owes nothing to the Counterclaiming Defendants.

                            SIXTH AFFIRMATIVE DEFENSE

       The Counterclaiming Defendants have failed to mitigate their damages (which

are denied) such that the Counterclaim is barred or limited.

                          SEVENTH AFFIRMATIVE DEFENSE

       The economic loss rule bars or limits the Counterclaiming Defendants from any

recovery.

                           EIGHTH AFFIRMATIVE DEFENSE

       New England Boatworks, Inc. has a lawful maritime lien against the Defendant

Vessel, et al., in rem, pursuant to, inter alia, the Federal Maritime Lien Act, 46 U.S.C. §




                                              6
31341, et seq., on account of the supplies and services (including storage services) it

provided to the Defendant Vessel.

                             NINTH AFFIRMATIVE DEFENSE

       Yachting Revolution, Ltd. has ceased to exist for approximately ten years such

that it has no right, title, claim and/or interest in the Vessel nor any standing to assert its

Amended Counterclaim.

                             TENTH AFFIRMATIVE DEFENSE

       The Amended Counterclaim is barred and/or reduced by the doctrines of laches

and/or unclean hands and/or waiver and/or acquiescence and/or estoppel.

                          ELEVENTH AFFIRMATIVE DEFENSE

       Some or all of the damages alleged in the Amended Counterclaim (which are

denied) were caused by the willful, continuing and wrongful refusal of Counterclaiming

Defendants to pay for the supplies and services provided by New England Boatworks,

Inc.

                           TWELFTH AFFIRMATIVE DEFENSE

       None of the losses, events or damages alleged in the Amended Counterclaim

(which are denied), were caused in whole or in part by any promise, representation,

warranty or guarantee on the part of New England Boatworks, Inc.or by any breach

thereof.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       New England Boatworks, Inc. denies liability for any conduct of any nature

whatsoever which would entitle the Counterclaiming Defendants to damages in any




                                               7
amount whatsoever or other relief prayed for as against New England Boatworks, Inc.

and/or for compensation and/or for setoff.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       The Amended Counterclaim is barred by the statute of limitations.

                          FIFTEENTH AFFIRMATIVE DEFENSE

       The Amended Counterclaim is not verified.

       WHEREFORE Plaintiff/Intervenor Defendant New England Boatworks, Inc.

respectfully requests that its Answer and its Affirmative Defenses to the Amended

Counterclaim be deemed good and sufficient; that judgment be entered in favor of New

England Boatworks, Inc. against Defendants Marc Trachtenberg and Yachting

Revolution, Ltd., jointly and severally, awarding it the relief it seeks in its Verified

Complaint; dismissing with prejudice the Amended Counterclaim and awarding it

interest and attorneys’ fees and costs, and granting such other, further and/or additional

relief as is deemed just and equitable.

                                 // Signature Page Follows //




                                               8
Dated:        Newport, Rhode Island
              September 29, 2020

                                             Respectfully submitted,

                                             New England Boatworks, Inc.

                                             By their attorneys,

                                             Fulweiler llc

                                             /s/ John K. Fulweiler
                                             ______________________
                                             John K. Fulweiler, Esq.
                                             W.B. Franklin Bakery Building
                                             40 Mary Street
                                             Newport, RI 02840
                                             Telephone: 401-667-0977
                                             E-mail: john@saltwaterlaw.com
                                             www.saltwaterlaw.com
                                             Attorneys for Plaintiffs
                                             Attorneys for Intervenor Defendants

                              CERTIFICATE OF SERVICE

       I hereby certify that on September 29, 2020, I electronically filed the foregoing
document using the CM/ECF system which will send notification of such filing(s) to all
the registered participants. Service on all counsel of record has been made by
electronic means.

                                          /s/ John K. Fulweiler
                                          __________________________
                                          John K. Fulweiler, Esq.




                                            9
